In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: December 2, 2021

* * * * * * *                   *   *    *  **    *
CAMILLE NYBOER,                             *             Unpublished
                                            *
              Petitioner,                   *             No. 21-1010V
                                            *
v.                                          *             Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *             Order Concluding Proceedings;
AND HUMAN SERVICES,                         *             Withdrawal of Petition.
                                            *
              Respondent.                   *
* * * * * * * * * * * * *
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Voris E. Johnson, U.S. Department of Justice, Washington, D.C., for respondent.

                              ORDER CONCLUDING PROCEEDINGS1

        On March 1, 2021, Camille Nyboer (“petitioner”), filed a petition in the National Vaccine
Injury Compensation Program.2 Petitioner alleges that she suffered an adverse reaction after
receiving the human papillomavirus vaccine (“HPV” or “Gardasil”) on March 2, 2018, May 9,
2018, and October 9, 2018. Id.

         Because a decision has not bee issued within the time specified in Vaccine Rule 10(b), a
notice issued advising that “the petitioner may withdraw the petition under section 300aa-21(b)
of this title or the petitioner may choose under section 300aa-21(b) of this title to have the
petition remain before the special master.” 42 U.S.C. § 300aa-12(g). On December 1, 2021,
petitioner timely filed a notice to withdraw the petition pursuant to 42 U.S.C. §300aa-21(b).



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s website,
each party has 14 days to file a motion requesting redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the decision.” Id.
If neither party files a motion for redaction within 14 days, the opinion will be posted on the court’s website
without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012) (hereinafter
“Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of the Act.

                                                          1
       In light of petitioner’s election to withdraw the petitioner pursuant to 42 U.S.C. §300aa-
21(b) (promulgated as Vaccine Rule 10(d)), petitioner’s request to withdraw the petition is
GRANTED. Accordingly, this order hereby notifies the Clerk of the Court that
proceedings “on the merits” of this petition are now concluded, but no judgment “on the
merits” should be entered by the Clerk’s Office.

       IT IS SO ORDERED.

                                                                    s/Thomas L. Gowen
                                                                    Thomas L. Gowen
                                                                    Special Master




                                                2